Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant complained at his trial in 1982 that the prosecutor improperly struck the only two black persons on the panel from his jury. The prosecutor gave a conclusory explanation for his peremptory challenges. Voir dire was not recorded, more than six years have elapsed since the trial, the Trial Judge is no longer in County Court and defense counsel has died. These factors require a new trial (see, People v Scott, 70 NY2d 420). We find no merit to any other issue raised on appeal. (Appeal from judgment of Monroe County Court, Bergin, J. — robbery, first degree; grand larceny, second degree.) Present — Doerr, J. P., Pine, Balio and Davis, JJ.